DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on 17 February 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the one or more control circuits are configured to receive the physical address from the memory controller” [lines 4-5] and further recites “the one or more control circuits are configured to perform the logical address to physical address translation operation on the second semiconductor die using the received indication of the logical address” [lines 6-8]. The claims generally recite the controller sending an indication of a logical address from a controller to a control circuit and the control circuit performing the logical to physical address translation. It is unclear whether the claimed “receiving the physical address from the memory controller” is a typographical error.

Claims not referred to specifically above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. (Pub. No. US 2015/0199126) in view of Kim et al. (Pub. No. US 2020/0233796).

Claim 1:
Jayasena et al. disclose an apparatus, comprising: 
a first semiconductor die comprising non-volatile memory cells and a first plurality of pathways [figs. 1-8; par. 0014 – NVRAM. (“The die stacked hybrid memory device includes multiple memories of different memory types, with each memory implemented as a corresponding set of one or more stacked memory dies implementing memory cell circuitry of a corresponding memory architecture type. For example, one set of stacked memory dies may implement a non-volatile random-access memory (NVRAM), such as phase-change memory (PCM) or Flash memory, and the other set of stacked memory dies may implement a volatile random-access memory, such as dynamic random-access memory (DRAM).”)]; and 
a second semiconductor die comprising one or more control circuits, the second semiconductor die further comprises an interface to a memory controller and a second plurality of pathways directly connected to the first plurality of pathways, the second semiconductor die is directly connected to the first semiconductor die, the one or more control circuits are configured to transfer signals through pathway pairs of the first plurality of pathways and the second plurality of pathways [figs. 1-8; pars. 0014, 0023, 0029 – Logic die connects to external device (i.e. the claimed controller). Logic dies and memory dies of the stacked memory device are connected via TSVs. (“The die-stacked hybrid memory device further includes a set of one or more logic dies, at least one of which implements hardware logic for a memory interface and the page migration manager.” … “The memory interface 130 further comprises a bus interface 132 comprising a PHY coupleable to the conductors of the interconnect 106, and thus coupleable to the external devices of the processing system 100.” … “In the depicted implementation of FIG. 1, the die stacked hybrid memory device 102 is implemented in a vertical stacking arrangement whereby power and signaling are transmitted between the logic dies 124 and the memory dies 120 and 122 using dense TSVs 150 or other vertical interconnects.”)], the one or more control circuits are configured to: 
receive a request from the memory controller, via the interface to the memory controller, to perform a memory operation on the non-volatile memory cells of the first semiconductor die [par. 0034 – The external device issues memory access requests. (“In a conventional memory access operation, an external device (e.g., external device 104 of FIG. 1) issues a memory access request 316 by manipulating the PHY of its memory controller interface 116 (FIG. 1) to transmit address signaling and, if the requested memory access is a write access, data signaling via the interconnect 106 to the die-stacked hybrid memory device 102.”)], 
However, Jayasena et al. do not specifically disclose:
receive an indication of a logical address from the memory controller, the logical address is for the memory operation, 
perform a logical address to physical address translation operation on the second semiconductor die using the received indication of the logical address resulting in a physical address for the non-volatile memory cells of the first semiconductor die, and 
perform the memory operation on the non-volatile memory cells using the physical address and the pathway pairs.
In the same field of endeavor, Loh et al. disclose:
the one or more control circuits are configured to:
receive an indication of a logical address from the memory controller, the logical address is for the memory operation [fig. 1; pars. 0031-0032, 0071-0072 –A request to perform an operation at a logical address is sent. (“The storage device 50 may be configured to store data under control of a host 300, such as a cellular phone, a smartphone, an MP3 player, a laptop computer, a desktop computer, a game machine, a TV, a tablet PC, or an in-vehicle infotainment system.” … “The host 300 may store, in the host memory 310, at least one logical to physical address segment obtained from the memory controller 200 in response to the map data request.” … “The host 300 may provide, to the memory controller 200, a request for reading data stored in the memory device 100, based on the at least one logical to physical in address segment stored the host memory 310. In detail, the host 300 may provide, to the memory controller 200, a physical address that is mapped with a logical address of the data to be read along with the request for reading.”)], 
perform a logical address to physical address translation operation on the second semiconductor die using the received indication of the logical address resulting in a physical address for the non-volatile memory cells of the first semiconductor die [pars. 0046-0047, 0215-0216 – The logical address is translated to a physical address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)], and 
perform the memory operation on the non-volatile memory cells using the physical address and the pathway pairs [pars. 0046-0047, 0215-0216 – The operation is performed with the translated address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include logical addressing, as taught by Kim et al., in order to improve performance by allowing translation to be performed at different levels using cached copies of translation information.

Claim 5 (as applied to claim 1 above):
Kim et al. disclose, wherein: 
the memory operation is a read operation to read data from non-volatile memory cells of the first semiconductor die [fig. 1; pars. 0031-0032, 0071-0072 – A read request may be issued. (“The storage device 50 may be configured to store data under control of a host 300, such as a cellular phone, a smartphone, an MP3 player, a laptop computer, a desktop computer, a game machine, a TV, a tablet PC, or an in-vehicle infotainment system.” … “The host 300 may store, in the host memory 310, at least one logical to physical address segment obtained from the memory controller 200 in response to the map data request.” … “The host 300 may provide, to the memory controller 200, a request for reading data stored in the memory device 100, based on the at least one logical to physical in address segment stored the host memory 310. In detail, the host 300 may provide, to the memory controller 200, a physical address that is mapped with a logical address of the data to be read along with the request for reading.”)]; and 
the one or more control circuits are configured to perform the logical address to physical address translation operation on the second semiconductor die using the received indication of the logical address by reading a logical address to physical address data structure from the first semiconductor die and translating the logical address to the physical address using the logical address to physical address data structure read from the first semiconductor die [figs. 1, 6, 10; pars. 0046-0047, 0215-0216, 0229 – The logical address is translated to a physical address using map data read from the memory device. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)]; and 
the one or more control circuits are configured to perform the memory operation by reading data from the non-volatile memory cells of the first semiconductor die at the physical address and transmitting the data read to the memory controller [pars. 0046-0047, 0215-0216 – The operation is performed with the translated physical address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)].

Claim 6 (as applied to claim 5 above):
Kim et al. disclose, wherein: 
the received indication of the logical address is a memory address of an entry in the logical address to physical address data structure that stores logical address to physical address translation information for the logical address [figs. 1, 6, 10; pars. 0046-0047, 0215-0216, 0229 – The logical address matched to a mapping entry to perform the translation. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)]; 
the one or more control circuits are configured to perform the logical address to physical address translation operation on the second semiconductor die using the received indication of the logical address by using the memory address to read the entry in the logical address to physical address data structure that stores logical address to physical address translation information for the logical address and use that entry to translate the logical address to the physical address [figs. 1, 6, 10; pars. 0046-0047, 0215-0216, 0229 – The logical address matched to a mapping entry to perform the translation. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)]; 
the one or more control circuits are configured to perform the memory operation by reading data from the non-volatile memory cells of the first semiconductor die at the physical address and transmitting the data read to the memory controller [pars. 0046-0047, 0215-0216 – The operation is performed with the translated physical address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)]; and 
the one or more control circuits are configured to perform the logical address to physical address translation operation without transferring information to the memory controller [pars. 0046-0047, 0215-0216 – The translation may be performed without transferring the translation information upstream. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)].

Claim 9 (as applied to claim 1 above):
Kim et al. disclose, wherein: 
the one or more control circuits are configured to perform the logical address to physical address translation operation by performing any one or more of updating a logical address to physical address table, updating a physical address to logical address table, translating a logical address to a physical address, and translating a physical address to a logical address [pars. 0046-0047, 0215-0216 – The logical address is translated to a physical address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)].

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. US 2020/0233796) in view of Jayasena et al. (Pub. No. US 2015/0199126).

Claim 10:
Kim et al. disclose a method, comprising: 
a memory controller receiving a request to perform a memory operation for a first logical address [fig. 1; pars. 0031-0032, 0071-0072 – A host receives a request from a user to perform an operation at a logical address. (“The storage device 50 may be configured to store data under control of a host 300, such as a cellular phone, a smartphone, an MP3 player, a laptop computer, a desktop computer, a game machine, a TV, a tablet PC, or an in-vehicle infotainment system.” … “The host 300 may store, in the host memory 310, at least one logical to physical address segment obtained from the memory controller 200 in response to the map data request.” … “The host 300 may provide, to the memory controller 200, a request for reading data stored in the memory device 100, based on the at least one logical to physical in address segment stored the host memory 310. In detail, the host 300 may provide, to the memory controller 200, a physical address that is mapped with a logical address of the data to be read along with the request for reading.”)]; 
the memory controller determining that a local cache of logical to physical translations does not contain a translation for the first logical address [fig. 1; pars. 0031-0032, 0071-0072 – The host communicates a read with request with either a logical address or a physical address according to whether a copy of the map data is present in the host memory. (“The host 300 may store, in the host memory 310, at least one logical to physical address segment obtained from the memory controller 200 in response to the map data request.” … “The host 300 may provide, to the memory controller 200, a request for reading data stored in the memory device 100, based on the at least one logical to physical in address segment stored the host memory 310. In detail, the host 300 may provide, to the memory controller 200, a physical address that is mapped with a logical address of the data to be read along with the request for reading.”)]; 
in response to determining that the local cache of logical to physical translations does not contain the translation for the first logical address, the memory controller sending a command to perform the memory operation and an indication of the first logical address to a control die [fig. 1; pars. 0031-0032, 0071-0072 – The host communicates a read with request with either a logical address or a physical address according to whether a copy of the map data is present in the host memory. A request containing a logical address is sent when the host does not have the map data for the request. (“The host 300 may store, in the host memory 310, at least one logical to physical address segment obtained from the memory controller 200 in response to the map data request.” … “The host 300 may provide, to the memory controller 200, a request for reading data stored in the memory device 100, based on the at least one logical to physical in address segment stored the host memory 310. In detail, the host 300 may provide, to the memory controller 200, a physical address that is mapped with a logical address of the data to be read along with the request for reading.”)]; 
in response to receiving the first logical address from the memory controller, the control die translating the first logical address to a first physical address that corresponds to a physical location in a non-volatile memory structure in the memory die [pars. 0046-0047, 0215-0216 – The logical address is translated to a physical address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)]; and 
in response to receiving the command from the memory controller and in response to translating the first logical address to the first physical address, the control die performing the memory operation using the first physical address [pars. 0046-0047, 0215-0216 – The operation is performed with the translated address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)].
However, Kim et al. do not specifically disclose:
the control die is bonded to a memory die.
In the same field of endeavor, Jayasena et al. disclose:
the control die is bonded to a memory die [fig. 1; pars. 0018-0019 – External device and stacked memory device may be on the same package. Memory dice may be stacked on logic dice. (“In some embodiments, some or all of the external devices 104 and the die-stacked hybrid memory device 102 are implemented as separate sets of dies connected via an interposer in the same IC package. In either instance, the term "external device," as used herein, refers to a device external to the die-stacked hybrid memory device 102.” … “In the illustrated example, the external device 104 is depicted as a processor. External devices can include other types of devices, such as input/output (I/0) controllers.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim et al. to include a single device package, as taught by Jayasena et al., in order to reduce device size and increase performance.

Claim 11 (as applied to claim 10 above):
Kim et al. disclose, wherein the control die performing the memory operation using the first physical address comprises: 
the control die reading host data from the memory die at the first physical address [pars. 0046-0047, 0215-0216, 0229 – The device is read at the physical address. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)]; and 
the control die providing the host data to the memory controller [pars. 0046-0047, 0215-0216, 0229 – Data is read in response to the request from the host (i.e. the claimed controller). The read data is returned. (“In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300, and translate the LBA into a physical block address (PBA) indicating addresses of memory cells to which data is to be stored, the memory cells being included in the memory device 100.” … “During the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.”)].

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Loh et al. (Pub. No. US 2014/0181458) disclose a stacked memory device with address translation [par. 0062].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



5 November 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139